209 Md. 625 (1956)
120 A.2d 194
LEWIS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 19, October Term, 1955.]
Court of Appeals of Maryland.
Decided February 9, 1956.
*626 Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was indicted in 1953 in the Circuit Court for Caroline County in two counts, one charging him with the larceny of a 1938 Pontiac automobile of the value of $175, and the second with having received said automobile knowing it to be stolen. When the case was reached for trial on April 15, 1953, the State entered a nolle pros to the first count and the petitioner entered a plea of guilty to the second. He was sentenced to eight years in the State Penitentiary. Apparently the commitment erroneously recited that he was convicted of larceny. On May 25, 1955, at the request of a Baltimore attorney, the Clerk of the Circuit Court for Caroline County wrote to the Warden to change the commitment to conform to the docket entries. Petitioner contends that the Clerk was without authority to change the commitment, and that he was not convicted of larceny.
This same contention was made in Lewis v. Warden, 203 Md. 676, and the application was denied. Cf. Justice v. Warden, 203 Md. 651. A clerical error does not require release, but merely calls for correction. The correction has been made.
Application denied, with costs.